Citation Nr: 0926251	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected edentulous mandible with rampant caries and 
periodontal disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected recurrent plasmacytoma, status post removal 
right sixth rib, status post-operative left mandibular lesion 
with recurrent left thoracic paraspinal region, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO) that, in part, denied the claims for an 
increased rating for service-connected edentulous mandible 
with rampant caries and periodontal disease, and entitlement 
to an increased rating for service-connected recurrent 
plasmacytoma, status post removal left sixth rib, status 
post-operative left mandibular lesion with recurrent left 
thoracic paraspinal region. 

In January 2008 the Veteran testified before the undersigned 
Veteran's Law Judge at a Travel Board hearing.  A transcript 
of this proceeding has been associated with the claims file.  
This case was previously before the Board in April 2008 at 
which time it was remanded for further development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with 
review of the issue decided herein.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The issue of entitlement to a disability rating greater than 
10 percent for edentulous mandible with rampant caries and 
periodontal disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was treated for a plasmacytoma in is right 
6th rib in 1989, a plasmacytoma in the left mandible in 1990, 
and a plasmacytoma in the soft tissue of the back in 1992.  
There gave been no recurrences of plasmacytoma since 1992.  

2.  The Veteran is in receipt of a separate 10 percent 
disability rating for chemosis and posterior subcapsular 
cataract, left eye as a residual of service-connected 
plasmacytoma and ophthalmology examinations have shown 
corrected visual acuity of 20/30 or better in both eyes.  

3.  The Veteran is in receipt of a separate 10 percent 
disability rating for right shoulder with long thoracic nerve 
palsy as a residual of service-connected plasmacytoma 
manifested by no more than moderate incomplete paralysis of 
the long thoracic nerve and noncompensable loss of motion.

4.  The Veteran's right rib resection scars are superficial, 
do not cause limited motion, and have an area or areas of 
less than 144 square inches.  

5.  The Veteran retains a partial sense of taste and does not 
suffer from complete loss of taste.  

6.  The Veteran has not been diagnosed with a respiratory 
disorder to include as a residual of the Veteran's service-
connected plasmacytoma.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for service-connected recurrent plasmacytoma, status post 
removal right sixth rib, status post-operative left 
mandibular lesion with recurrent left thoracic paraspinal 
region have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5012 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Veteran's service treatment records show that, after 15 
years of active military service, he was seen in mid 1988 for 
right-sided low rib cage pain followed by growing mass.  
Evaluation revealed solitary plasmacytoma of the right sixth 
rib.  Evaluation for multiple cytoma was negative.  Resection 
was done in January 1989 with the Veteran doing well until 
four to five months later when a growth on the left mandible 
was noted.  A biopsy was performed in August 1990 which 
revealed recurrent solitary plasmacytoma.  The Veteran 
received radiation therapy to the left facial area from 
November to December 1990.  

Upon discharge from military service in April 1991 the 
Veteran submitted a claim for service connection for a 
bilateral knee disorder, a bilateral ankle disorder, chest 
rib removal, a right shoulder disorder, dryness in the right 
eye, bad taste in mouth, left ear hearing loss, dryness in 
left eye, loss of facial hair on the left side, and floating 
teeth.

By rating decision dated in May 1991 the RO granted service 
connection for solitary plasmacytoma, right sixth rib, 
postoperative with disfigurement and recurrent solitary 
plasmacytoma, left mandible and assigned a 100 percent 
disability rating effective April 22, 1991.  He was 
subsequently afforded VA examinations for the other claimed 
conditions.  In November 1991 the RO proposed to reduce the 
Veteran's disability rating for plasmacytoma from 100 percent 
to 10 percent and by rating decision dated in February 1992 
the RO decreased the Veteran's disability rating for 
plasmacytoma from 100 percent to 10 percent beginning June 1, 
1992.  In the February 1992 rating decision the RO also 
granted service connection for right shoulder with long 
thoracic nerve palsy (10 percent disabling), sicca syndrome 
(10 percent disabling), traumatic arthritis of the right knee 
with pain on motion (10 percent disabling), degenerative 
arthritis, left knee, X-ray evidence only (noncompensably 
disabling), and degenerative arthritis, right ankle, X-ray 
evidence only (noncompensably disabling).  

Subsequently, in March 1992, the Veteran indicated that he 
was undergoing treatment for another plasmacytoma tumor 
located in the soft tissue of his back.  By rating decision 
dated in May 1992 the RO continued the original 100 percent 
disability rating assigned for the Veteran's plasmacytoma 
from April 22, 1991 (the date after the Veteran's discharge 
from military service) based on evidence of recurrence of 
plasmacytoma involving the thoracic and cervical spine.  

By rating decision dated in October 1993 the RO proposed to 
decrease the Veteran's disability rating for plasmacytoma 
from 100 percent to 10 percent and by rating decision dated 
in February 1994 the RO decreased the Veteran's disability 
rating for plasmacytoma from 100 percent to 10 percent 
effective May 1, 1994.  

Subsequently, in January 1994 correspondence the Veteran 
indicated that he suffered from a new cancerous tumor every 
three years which resulted in extensive dental work, pain in 
chest/back, as well as continuous headaches, shortness of 
breath, and memory loss.  By rating decision dated in June 
1997 the RO granted service connection for missing teeth 19, 
20, and 21, hypersensitivity and gum recession teeth numbers 
22, 23, and 26 assigning a 10 percent disability rating.

In December 2004 the Veteran submitted a claim for an 
increased rating for his right knee disorder and also 
requested service connection for low jaw, teeth, and eye 
damage.  

By rating decision dated in February 2005 the RO granted a 
temporary 100 percent disability rating for right knee 
surgery from November 8, 2004 to January 1, 2005.  The RO 
also granted service connection for tinnitus (10 percent 
disabling), chemosis and posterior subcapsular cataract, left 
eye (10 percent disabling), right knee traumatic arthritis 
(10 percent disabling), a right knee disorder due to laxity 
and patellar dislocation (10 percent disabling).  Finally, 
the February 2005 rating decision continued 10 percent 
disability ratings for the Veteran's dental and plasmacytoma 
disorders and denied service connection for hearing loss.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.    

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Analysis

The Veteran's service-connected recurrent plasmacytoma, 
status post removal right sixth rib, status post-operative 
left mandibular lesion with recurrent left thoracic 
paraspinal region, is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5012. Under DC 
5012, malignant new growths of bones will be assigned a 100 
percent rating continued for one year following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure. After the one year, if there has been 
no local recurrence or metastases, the rating will be made on 
residuals. 38 C.F.R. § 4.71a, DC 5012, and note.


The evidence shows that the Veteran was treated for a 
plasmacytoma in the right 6th rib in 1989, a plasmacytoma in 
the left mandible in 1990, and a plasmacytoma in the soft 
tissue of the back in 1992.  There gave been no recurrences 
of plasmacytoma since 1992.  Therefore, the Veteran is not 
entitled to a disability rating greater than 10 percent under 
DC 5012 based on recurrences.  

Under the principles of DC 5012, service connection has been 
granted and disability ratings have been awarded for tinnitus 
(10 percent disabling), chemosis and posterior subcapsular 
cataracts of the left eye (10 percent disabling), and an 
edentulous mandible with rampant caries and periodontal 
disease, as residuals of the Veteran's service-connected 
plasmacytoma (10 percent disabling).  Service connection is 
also in effect for several other disabilities that were 
granted based upon x-ray evidence of degenerative arthritis 
at the time of the Veteran's separation from service.

At his January 2008 Board hearing, the Veteran identified 
several other physical complaints that he believes are 
associated with his service-connected plasmacytoma.  These 
include tenderness in his rib area, diminishing lung 
function, loss of motion in his right arm, a loss of jaw 
function, and an irritation and swelling of the eye.

The Veteran was afforded VA examinations specific to the 
joints, eyes, and dental in January 2005.  Also, pursuant to 
the Board's April 2008 remand the Veteran was afforded VA 
examinations in October 2008 to address each of the claimed 
residuals regarding the Veteran's service-connected 
plasmacytoma.  Also, VA treatment records dated through 
January 2009 were obtained and associated with the claims 
file.    

1.	Left Eye

As above, by rating decision dated in February 2005, the RO 
granted service connection for chemosis and posterior 
subcapsular cataract, left eye.  The Veteran's chemosis and 
posterior subcapsular cataract, left eye is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.84a, DC 6028-
6018.  


Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75.  
Evaluations for visual acuity range from non-compensable to 
100 percent based on the degree of impairment. 38 C.F.R. § 
4.84a, DCs 6061-6079. The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye. 38 C.F.R. 
§ 4.83a. Vision in both eyes correctable to 20/40 warrants a 
non-compensable evaluation. 38 C.F.R. § 4.84a, DC 6079.  A 10 
percent rating requires vision in one eye correctable to 
20/50 and vision in the other eye correctable to 20/40. 38 
C.F.R. § 4.84a, DC 6078.  A 20 percent rating requires vision 
in one eye correctable to 20/70 and vision in the other eye 
correctable to 20/50. 38 C.F.R. § 4.84a, DC 6078.   

Conjunctivitis is rated under 38 C.F.R. § 4.84a, Diagnostic 
Codes (DC) 6017 and 6018.  A 10 percent rating is warranted 
under DC 6018 for chronic conjunctivitis that is active, with 
objective symptoms. Ten percent is the maximum rating under 
DC 6018.  For an increase, the veteran's symptoms must show 
chronic trachomatous conjunctivitis that is active, which 
would warrant a 30 percent rating unless the condition is 
such that it can be rated based upon the impairment of visual 
acuity. 38 C.F.R. § 4.84a, DC 6017.

During a January 2005 VA eyes examination the Veteran 
reported that every two to three months he has a flare-up in 
his left eye where the white part of the eye swells up and 
gets red and feels dry, scratchy, and irritated.  He stated 
that he had cancer and received radiation to the left side of 
the face.  He has been told that lymph ducts which drain the 
eye on the side of the face were damaged from radiation.  The 
first episode was November 2003 and the most recent episode 
began ten days prior to the examination and was about over.  
The Veteran stated that his vision was fine.  

The examiner noted that the Veteran was first seen in 
November 2003 complaining of irritated red eye.  The 
diagnosis was chemosis of unknown etiology.  The Veteran had 
been seen repeatedly since then for recurrent swelling 
irritation of left eye.  Extensive workup including computed 
tomography (CT) and magnetic resonance imaging (MRI) of orbit 
found no ocular or orbital pathology to account for episodes 
of chemosis.  At last ophthalmology visit in November 2003 
the assessment was "plasmacytome of left mandible, status-
post radiation with sclerosis of lymph ducts to 
submandibular/preauricular and deep cervical nodes."  The 
Veteran denied ocular pain or diplopia.  The Veteran stated 
that when his eye flares up, he uses Tobradex TID until his 
eye starts to clear up and then taper.  The Veteran denied a 
family history of glaucoma or macular degeneration.

Examination of visual acuity revealed the following:  
distance uncorrected, OD 20/20-2 and OS 20/20-1; near 
uncorrected OD 20/70, and OS 20/60; near corrected OD 20/25 
and OS 20/25; best corrected visual acuity with refraction OS 
20/20-1 +0.75 DS and OS 20/20-1 Plano DS, add +2.00 and 
20/20.

During an October 2008 VA eyes examination the Veteran 
reiterated that he experienced left eye swelling/irritation 
about three to four times per year.  He also reported using 
Tobradex for the swelling.  On examination, the Veteran 
denied ocular pain or diplopia.  The examiner diagnosed the 
Veteran with recurrent chemosis, left eye, most likely 
secondary to stenosis of lymph flow due to residuals of 
radiation therapy.  

Examination of visual acuity revealed the following:  
distance uncorrected, OD 20/40+2, PH 20/25+2 and OS 20/30, PH 
20/25; near uncorrected OD 20/200, and OS 20/200; distant 
corrected visual acuity with refraction OD 20/20, +0.75 + 
0.75 x 135 and OS 20/25+, +0.75 DS; near corrected visual 
acuity with refraction, ADD +2.00, OD 20/20 and OS 20/25.   

In this case, the Board finds that a disability rating 
greater than 10 percent for chemosis and posterior 
subcapsular cataract, left eye is not warranted.  First, a 10 
percent rating is the highest rating assignable under DC 
6018.  Thus, the Veteran may not receive a higher rating 
under DCC 6018.  As for the potential for an increased rating 
based on visual acuity, the ophthalmology examinations have 
shown corrected visual acuity of 20/30 or better in both 
eyes.  Thus, the Veteran does not meet the criteria for a 
higher rating based on decreased visual acuity.  



2.	Limited Range of Motion and Pain of the Right 
Shoulder

As above, by rating decision dated in February 1992, the RO 
granted service connection for right shoulder with long 
thoracic nerve palsy.  The Veteran's right shoulder disorder 
is currently rated as 10 percent disabling under 38 C.F.R. § 
4.124a, DC 8519.  

Under DC 8519 the long thoracic nerve is evaluated on the 
basis of the extent of paralysis.  The Veteran's right arm is 
his dominant (major) upper extremity, though the evidence 
shows the left side is now his dominant side due to loss of 
function in the right.  Under Diagnostic Code 8519, 
evaluation of the major side provides for a noncompensable 
disability rating for mild incomplete paralysis of the long 
thoracic nerve, a 10 percent disability rating for moderate 
incomplete paralysis of the long thoracic nerve, and a 20 
percent disability rating for severe incomplete paralysis of 
the long thoracic nerve.  A 30 percent disability rating is 
warranted for "complete paralysis; inability to raise the 
arm above shoulder level, winged scapula deformity."    

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

During the October 2008 VA joints examination the Veteran 
reported that since he underwent radiation therapy for 
plasmacytoma to the right suprascapular area he has had 
limited range of motion and pain of the suprascapular area.  
The Veteran reported that he was right-hand dominant.  He 
reported pain and stiffness in the right shoulder joint but 
denied weakness, episodes of dislocation or sublaxation, and 
locking episodes.  The examiner noted that there was no 
deformity, no giving way, effusion, flareups of joint 
disease, or inflammation.

Range of motion testing revealed flexion to 140 degrees with 
pain from 120 degrees, extension to 60 degrees, abduction to 
130 degrees with pain from 120 degrees, internal rotation 
from 90 degrees, and external rotation from 85 degrees with 
pain from 70 degrees.  With regard to DeLuca, the examiner 
noted that there was pain on range of motion as reported 
above and specifically noted that there was no additional 
limitation following repetitive range of motion.  

There were no recurrent shoulder dislocations and there was 
no inflammatory arthritis.  X-ray examination of the right 
shoulder revealed mild AC joint degenerative findings with no 
significant abnormality of the scapula noted.  

The diagnosis was radiation therapy to right scapular with 
residual loss of range of motion of the right shoulder.  With 
regard to the effect of this disorder regarding occupational 
activities the examiner noted that the Veteran had problems 
with lifting and carrying, difficulty reaching, and pain and 
may need to take extra breaks when doing lifting or reaching 
overhead activities.  

After carefully reviewing the evidence of record, the Board 
finds no basis to grant a disability rating higher than 10 
percent for the Veteran's right shoulder with long thoracic 
nerve palsy.  The Veteran's right shoulder complaints reflect 
no more than moderate incomplete paralysis, thereby 
precluding a disability rating higher than 10 percent under 
DC 8519.  The relevant evidence for consideration includes 
numerous VA treatment records dated through January 2009 as 
well as the October 2008 VA joints examination report, all of 
which show no significant neurological findings in the 
Veteran's right upper extremity.

Looking to other related diagnostic codes, under 38 C.F.R.  
§ 4.71A, Diagnostic Code (DC) 5200, for the major extremity, 
a 30 percent rating is assigned for favorable ankylosis of 
the scapulohumeral articulation with abduction to 60 degrees.  
A 40 percent rating is assigned for intermediate ankylosis 
between favorable and unfavorable, and a 50 percent rating is 
assigned with unfavorable ankylosis and abduction limited to 
25 degrees from the side.  

Under 38 C.F.R. § 4.71a, DC 5201, (limitation of motion of 
the arm), limitation of motion at shoulder level, or midway 
between the side and shoulder level warrants a 20 percent for 
both the major and minor arms.  A 30 percent evaluation 
(major) is also in order with limitation of the arm midway 
between side and shoulder level.  A 40 percent evaluation 
(major) is in order with limitation of the arm to 25 degrees 
from the side.  If there are x-ray findings of degenerative 
arthritis, such findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  

According to 38 C.F.R. § 4.71a, DC 5202 (impairment of the 
humerus), a 20 or 30 percent rating is assigned for the major 
arm if there is malunion of the humerus with moderate (20 
percent) or marked (30 percent) deformity, with findings of 
moderate deformity, with recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding 
movement at only the shoulder level, or with infrequent (20 
percent) or frequent (30 percent) episodes and guarding of 
all arm movements warrants.  A 50 percent rating is assigned 
if there is evidence of fibrous union of the humerus.  A 60 
percent rating requires evidence of nonunion of the humerus 
(false flail joint), and an 80 percent rating is assigned for 
evidence of loss of the head of the humerus (flail shoulder).

Under 38 C.F.R. § 4.71a, DC 5203 (impairment of the clavicle 
or scapula), nonunion of the clavicle or scapula (major) with 
loose movement warrants a 20 percent rating. Dislocation of 
the clavicle or scapula also warrants a 20 percent rating.  
Impairment of the clavicle or scapula may also be evaluated 
based upon impairment of function of the contiguous joint.  

In this case, the Board finds that a disability rating 
greater than 10 percent for a right shoulder disorder is not 
warranted.  There is no evidence of ankylosis of the 
scapulohumeral articulation to warrant a higher rating under 
DC 5200 (ankylosis of the scapulohumeral articulation).  As 
above, range of motion testing of the right shoulder in 
October 2008 revealed flexion to 140 degrees with pain from 
120 degrees, extension to 60 degrees, abduction to 130 
degrees with pain from 120 degrees, internal rotation from 90 
degrees, and external rotation from 85 degrees with pain from 
70 degrees.  


Additionally, a rating higher than 10 percent under DC 5201 
requires limitation of motion of the arm to 25 degrees from 
the side.  As reported above, the Veteran had more than 25 
degrees of motion in the right shoulder in October 2008.  
Additionally, a higher rating under DC 5202 requires fibrous 
union of the humerus, nonunion of the humerus (false flail 
joint), or loss of the head of the humerus (flail shoulder).  
However, there was no indication of a fibrous union of the 
humerus, a false flail joint, or a flail shoulder in the 
October 2008 VA examination report.  Therefore, there is no 
basis for a higher schedular rating under either DC 5200, 
5201, 5202, or 5203.  

The Board also considered whether a higher rating is 
warranted based on findings of pain and functional loss.  
However, the Board finds that the 10 percent rating 
adequately contemplated the level of disability in the 
Veteran's right shoulder, including pain and functional loss 
due to pain.  In that regard, as described above, the medical 
evidence indicates that although the Veteran had some painful 
motion, the pain did not in effect limit his motion to degree 
such that it was analogous to ankylosis.  Cf. 38 C.F.R. 
§ 4.71a, DC 5200.   Additionally, there was no evidence that 
the Veteran guarded his right arm due to pain, or was only 
able to slightly lift his arm from his side without pain.  
Cf. 38 C.F.R. § 4.71a, DC 5202, DC 5201.  In short, the Board 
finds that the Veteran's right shoulder disability is 
properly rated as 10 percent disabling, and the preponderance 
of the evidence is against a higher rating. 

3.	Pain at the site of the rib resection

During the October 2008 VA examination the Veteran reported 
that he experienced right lateral rib pain, mid-chest level, 
due to the absence of the 6th rib.  He reported that he takes 
extra breaks in his work as a postal distribution clerk when 
he develops right rib pain after handling mail.  The rib pain 
has a moderate effect on the Veteran's activities of daily 
living including:  exercise and sports and a mild effect of 
his performance of chores and recreational activities.  It 
does not affect his other usual daily activities.  The 
examiner noted an increased gap between mid-level ribs, 
consistent with the absence of the 6th right rib.  The 
examiner also noted scars from the Veteran's 6th right rib 
resection.  There was a scar from the 6th right rib 
resection, extending from mid-chest level to right 
paraspinoud around to near costochondral margin anteriorly.  
The scar was 41 centimeters (cm) x 0.8 cm.  It was a well-
healed scar, with no pain or tenderness on examination, no 
adherence or underlying tissue, no history of ulceration or 
breakdown, and no disfigurement or functional limitations.  
There was also a scar on the right upper back just medial of 
midline from biopsy or rhomboid scapular plasmacutoma 
recurrence in 1991.  It measured 21 cm x 0.5 cm and was well-
healed with no evidence of pain or tenderness on examination, 
no adherence to underlying tissue, no history of ulceration 
or breakdown, no disfigurement, and no functional 
limitations.  There was mild numbness to light touch along 
the scar.  

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801-7805 a 
noncompensable evaluation is assigned for superficial scars 
that do not cause limited motion and have an area or areas of 
less than 144 square inches. See 38 C.F.R. § 4.118, DC 7805.

As above, during the October 2008 VA examination the examiner 
noted two scars measuring 41 cm x 0.8 cm and 21 cm x 0.5 cm 
with no evidence of pain or tenderness on examination, no 
adherence to underlying tissue, no history of ulceration or 
breakdown, no disfigurement, and no functional limitations.

Consequently, while the Veteran's right rib resection scars 
are obviously related to his service-connected plasmacytoma, 
the Board finds that the preponderance of the evidence is 
against the assignment of a separate compensable disability 
rating for these scars are they are superficial, do not cause 
limited motion, and have an area or areas of less than 144 
square inches.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

4.	Loss of Taste

During the October 2008 VA examination the Veteran noted that 
his sense of taste has been affected by radiation therapy for 
plasmacytoma.  The examiner noted that the Veteran had a loss 
of taste on the left lateral 2/3 of his mouth after radiation 
to the jaw for plasmacytoma but the Veteran's sense of taste 
was intact elsewhere.  Specifically, the Veteran was able to 
taste everything on the unaffected side.


Loss of sense of taste is rated under 38 C.F.R. § 4.87a, 
Diagnostic Code 6276.  Under DC 6276, a 10 percent 
evaluation, the maximum schedular rating, is assigned for 
complete loss of sense of taste. 38 C.F.R. § 4.87a.

As above, during the October 2008 VA examination the Veteran 
indicated that he had a loss of taste on the left lateral 2/3 
of his mouth but the Veteran's sense of taste was intact 
elsewhere.  Thus, the evidence indicates that the Veteran 
retains a partial sense of taste and does not suffer from 
complete loss of taste.  

Consequently, while the Veteran's partial loss of taste is 
obviously related to his service-connected plasmacytoma, the 
Board finds that the preponderance of the evidence is against 
the assignment of a separate compensable disability rating 
for loss of taste as the Veteran retains a partial sense of 
taste and does not suffer from complete loss of taste.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  

5.	Loss of lung function

During the October 2008 VA examination the examiner conducted 
a respiratory examination to determine whether the Veteran 
has a respiratory disability as a residual of his radiation 
therapy for plasmacytoma.  The Veteran reported progressive 
shortness of breath with activities over the past several 
years.  He attributed this condition to the rib resection as 
the Veteran recalled being told that after his lung was re-
expanded, it would not expand to 100 percent of its previous 
volume.  He reported no trauma, history of neoplasm to the 
respiratory system or hospitalizations.  There was no history 
of emphysema, asthma, cough, hemoptysis (spitting of blood), 
wheezing, anorexia, chest pain, or severe exertion.  The 
Veteran reported that he stopped smoking about a year prior 
to the examination.  X-ray examination revealed no evidence 
of active pulmonary disease or pulmonary lesions.  Pulmonary 
function tests showed normal spirometry and diffusion, 
without obstruction or restriction.  The examiner was unable 
to diagnose a respiratory condition or identify diminished 
lung function.  The examiner also opined that diminished 
exertional ability is not due to limited lung capacity.

In this case, the Board finds that a separate disability 
rating for loss of lung function is not in order.  While the 
Veteran's service treatment records show plasmacytoma with 
resulting 6th right rib resection, there is no evidence of a 
current diagnosis of a lung disorder.  As above, the October 
VA examiner was unable to diagnose a respiratory condition or 
identify diminished lung function.  The examiner also opined 
that diminished exertional ability is not due to limited lung 
capacity.  Current disability is required in order to 
establish service connection.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Veteran's claim for service connection 
implicitly includes the assertion that he has a respiratory 
disorder, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of a respiratory disorder or its 
relationship to his service-connected plasmacytoma.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for service-connected recurrent 
plasmacytoma, status post removal right sixth rib, status 
post-operative left mandibular lesion with recurrent left 
thoracic paraspinal region. 38 C.F.R. § 4.3.

Extraschedular Consideration

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level 
of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board does not have the authority to 
assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an 
extraschedular rating may be warranted, the Board must refer 
the case to designated VA officials.  Bagwell v. Brown, 9 
Vet. App. 377 (1996).

The Veteran is currently employed as a postal distribution 
clerk and the Board finds that the rating criteria considered 
in this case reasonably describe the Veteran's disability 
level and symptomatology.  The Veteran's disability picture 
is contemplated by the rating schedule, the assigned 
schedular evaluations for his service-connected disorders are 
adequate and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in December 2004, March 2006, 
October 2006, and June 2008 and the claim was readjudicated 
in a March 2009 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Specifically, 
the March 2006 letter addressed the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and the June 2008 letter met the requirements 
of Vazquez-Flores.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A disability rating greater than 10 percent for service-
connected recurrent plasmacytoma, status post removal right 
sixth rib, status post-operative left mandibular lesion with 
recurrent left thoracic paraspinal region is denied.  


REMAND

In its April 2008 remand the Board noted that, with respect 
to the Veteran's service-connected edentulous mandible with 
rampant caries and periodontal disease, the Veteran has 
argued that although he has been fitted with a prosthesis 
(dentures), the deterioration of his jaw is such that it does 
not fit properly, requiring that he remove it frequently. In 
light of these complaints, the Board noted that the question 
arose as to whether the Veteran's prosthesis is such that he 
would be as well served without one, which by analogy to the 
amputation rule for orthopedic disabilities could provide a 
higher disability rating under DC 9913.  It was also noted 
that the Veteran's jaw disability could potentially be rated 
under other analogous dental codes, such as DC 9914 or DC 
9915, which provide disability ratings from 0 percent to 100 
percent based upon loss of the maxilla, and whether it is 
replaceable by prosthesis. 38 C.F.R. § 4.150, DCs 9914 and 
9915.  The examiner was specifically requested to provide an 
opinion as to whether the Veteran's prosthesis is such that 
he would be just as well served without one and was also 
requested to provide an opinion as to whether the Veteran's 
dental disability represents or approximates a loss of the 
maxilla, and if so, what percentage of the maxilla is lost.

The Veteran was afforded a VA dental examination pursuant to 
the April 2008 Board remand in October 2008.  In an October 
2008 report, the VA examiner noted that the Veteran's 
mandibular complete denture was necessary for him to 
masticate his food as he had no remaining teeth on the 
mandibular arch.  Bone loss on the maxillary arch was limited 
to the bone supporting his remaining teeth.  The examiner 
opined that the Veteran had lost 20 percent of this bone 
support as a result of his periodontal disease exacerbated by 
his dry mouth which was a direct cause of the radiotherapy he 
has received.  The examiner also noted that there was no 
appreciable bone loss to the maxilla or mandible as a result 
of the radiotherapy other than the bone lost due to 
periodontal disease.  

Compliance with the April 2008 remand has not been 
accomplished.  The April 2008 remand specifically requested 
to provide an opinion as to whether the Veteran's prosthesis 
is such that he would be just as well served without one and 
also requested an opinion as to whether the Veteran's dental 
disability represents or approximates a loss of the maxilla, 
and if so, what percentage of the maxilla is lost.  While the 
October 2008 VA examiner commented on the percentage of 
maxilla lost the examiner did not provide an opinion as to 
whether the Veteran's prosthesis is such that he would be 
just as well served without one.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  
Stegall, 11 Vet. App. at 268.  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should return the claims 
folder to the October 2008 VA examiner 
so that examiner can supplement his 
report and specifically opine whether 
the Veteran's prosthesis is such that 
he would be just as well served without 
one.  If the October 2008 VA examiner 
is unavailable or another examination 
is needed, the AMC/RO should schedule 
the Veteran for a new VA examination 
and direct the new examiner to include 
an opinion as to whether the Veteran's 
prosthesis is such that he would be 
just as well served without one.

2.	After completing any additional 
necessary development the AMC/RO should 
readjudicate the appeal.  If the claim 
is still denied the AMC/RO must furnish 
the Veteran and his representative with 
a Supplemental Statement of the Case 
(SSOC) and allow the Veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


